Howell, J.
The plaintiffs, who are heirs of G-. P. McMichael, deceased, sue to annul the olographic will of their father on the ground that it was not wholly written by him.'
The four plaintiffs as witnesses state that the will was entirely written, dated and signed by the hand, of the testator, except the word “to” in the sixth line from the top, and the word “acres” in the eighth line, which are in a different hand. Another witness and two experts express the same opinion. The original will is before us, and it is evident that there is some difference in the appearance of those *452two words from the balance of the writing. But it is very manifest that the presence or absence of the two words can have no material effect upon the meaning or contents of the will. Without them the sense is the same as with them — the whole will showing that the testator bequeathed to his wife a certain number of acres of land. In another place there is a connected and rational repetition of this bequest in which the same two words are written by the testator.
Admitting, therefore, that the two words in question were added by the hand of another, we may safely, under the first clause of article 1589 R. C. C., consider them as not written, and not impair the validity or effect of the will.
We can not say that the law requires a will to be annulled for so unimportant and trivial cause.
This is not a case in which damages for a frivolous appeal are authorized.
Judgment affirmed.